 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11    BOARD OF TRUSTEES OF IBEW                        CASE NO. 1:17-CV-01483-EPG
      LOCAL UNION NO. 100 PENSION
12    TRUST FUND, et al.,                              ORDER SETTING FORTH SCHEDULE
                                                       FOR RESOLUTION OF REMAINING
13                       Plaintiffs,                   ISSUES

14
             v.
15

16    POWER DESIGN ELECTRIC, INC.,

17                       Defendant.

18

19

20          The Court held a status conference on September 24, 2019, to discuss the issues that

21   remain outstanding in the case following the Court’s grant of Plaintiffs’ motion for summary

22   judgment and denial of Defendant’s motion for summary judgment.

23          Defendant has indicated that it plans to file a motion for reconsideration of the Court’s

24   order on summary judgment. As discussed during the status conference, discovery is open and

25   may proceed, and Defendant’s anticipated motion for reconsideration does not warrant a further

26   delay in, or the withholding of, discovery.

27          The parties are directed to send a joint email to Courtroom Deputy Michelle Rooney

28   (mrooney@caed.uscourts.gov) by close of business on October 4, 2019, regarding their interest in

                                                       1
 1   participating in a court-directed settlement conference and/or private mediation.

 2          The Court sets forth the following schedule for the remainder of the case:

 3
                      Deadline                                Date
 4
           Non-expert discovery deadline                      April 1, 2020
 5         Expert witness disclosure deadline                 June 1, 2020
 6         Rebuttal expert witness disclosure deadline        July 1, 2020
           Expert discovery cut-off                           August 3, 2020
 7
           Dispositive motion deadline                        October 1, 2020
 8         Pretrial Conference                                February 4, 2021, at 11:00 a.m.
 9         Trial                                              April 6, 2021, at 8:30 a.m.

10

11   IT IS SO ORDERED.

12
        Dated:     September 24, 2019                         /s/
13                                                     UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
